Barnard, P. J.
Both parties claim under the same title. The plaintiff claims under a bill of sale from one Toledo, and the defendant under an attachment against Toledo. It is-entirely irrelevant who owns the goods under the pleadings-*145if Toledo does not. The evidence at least presumptively showed a title in the plaintiff derived from Toledo and accompanied by possession. The defendant levied upon the property as property of Toledo, and there is no claim of title through any other party authorizing the creditor to attack Toledo’s title (Smith agt. Hall, 67 N. Y., 48). It was always a law in this state that a denial of plaintiff’s title alone is not a good defense (Eustice agt. Holmes, 3 Henio, 244).
This conclusion leaves only questions of fact in the case. Was the bill of sale a genuine, real bona fide bill of sale? Was the possession given over of the goods? If these two questions are answered affirmatively, the plaintiff is entitled to recover for the plaintiff’s bill of sale and the delivery if possession under it ante-date the levy. Both questions are for a jury (Blount agt. Gobler, 77 N. Y, 451; Juillard agt. Chaffe, 92 N. Y, 529; Powell agt. Powell, 71 N. Y., 71).
If the change of possession was not absolute and immediate and continued, the good faith of the transaction may still be shown to the jury, for the failure to give possession only raises a presumption of fraud which may be rebutted by proof that the transaction was fair. In the evidence as taken the proof of change of possession is abundant. If the proof is to be credited all dominion over the property was delivered to the plaintiff and received by him. There was no need of an amendment of the complaint in respect to a demand. An averment in a complaint that the defendant unlawfully detains the plaintiff’s property is made out by proof of a demand. It is never necessary to plead the evidence.
The judgment should be reversed, with costs to abide event, and a new trial granted.
Dykman, J., concurs; Pbatt, J., not sitting.